               Case 3:15-cv-05426-RAJ Document 99 Filed 03/04/21 Page 1 of 2




1
                                                          HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10
     DINO CONSTANCE,                                  No. 3:15-cv-05426-RAJ
11
                            Petitioner,
12      v.
13                                                    ORDER
     DONALD HOLBROOK,
14
15                          Defendant.
16
17
                                     I.     INTRODUCTION
18
             This matter comes before the Court on Petitioner Dino Constance’s (“Petitioner”)
19
     motion for an extension to file a motion for reconsideration on the Court’s Order Denying
20
     Petitioner’s Motion to Appoint Counsel. Dkt. # 98. On February 26, 2021, Petitioner,
21
     proceeding pro se while incarcerated, moved the Court for a 21-day extension to file a
22
     motion for reconsideration on the Court’s order, which was due on March 2, 2021. Id.
23
     He alleges that he did not receive notice of the order, which was entered on February 16,
24
     2021, until February 18, 2021 and that due to COVID restrictions on law library access,
25
     he was unable to obtain access until February 24, 2021. Id. at 1. On that day, Petitioner
26
     alleges, he was only able to access to the library for three hours. Id. at 2. Given such
27
28   ORDER – 1
              Case 3:15-cv-05426-RAJ Document 99 Filed 03/04/21 Page 2 of 2




1    restrictions, Plaintiff requests an extension of 21 days to submit his motion for
2    reconsideration. Id.
3           A court may, for good cause, extend the time by which an act must be done if a
4    request is made before the original time expires. Fed. R. Civ. P. 6(b). According to
5    Local Rule 7(j), “[a] motion for relief from a deadline should, whenever possible, be filed
6    sufficiently in advance of the deadline to allow the court to rule on the motion prior to the
7    deadline,” unless the motion is based on a “true, unforeseen emergency.” Local Rules
8    W.D. Wash. LCR 7(j). Here, Petitioner provides good cause for an extension of time to
9    file his response based on his limited ability to access legal resources. He also filed his
10   request with sufficient time in advance of the deadline to allow the Court to rule on the
11   motion. The Court therefore GRANTS Petitioner’s motion for an extension of time to 21
12   days from the date of this Order.
13          DATED this 4th day of March, 2021.
14
15
                                                       A
                                                       The Honorable Richard A. Jones
16
                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
